IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0583
                             Filed January 13, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JUSTIN DANIEL SPURGEON,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Lee (South) County, John M.

Wright, Judge.



      A defendant appeals his sentence, challenging the district court’s failure to

grant him a deferred judgment. AFFIRMED.



      William C. Glass, Keosauqua, for appellant.

      Thomas J. Miller, Attorney General, and Kevin Cmelik and Kyle Hanson,

Assistant Attorneys General, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and Bower, JJ.
                                           2



VAITHESWARAN, Judge.

       Justin Spurgeon pled guilty to possession of marijuana with intent to

deliver. See Iowa Code § 124.401(1)(d) (2013). The district court sentenced him

to a prison term not exceeding five years and suspended the sentence. On

appeal, Spurgeon contends the district court “abused its discretion in not granting

him a deferred judgment.”

       Iowa Code section 907.5(1) sets forth the factors a court must consider

before “deferring judgment, deferring sentence, or suspending sentence.” The

district court engaged in a lengthy recitation of the pertinent factors. See State v.

McKeever, 276 N.W.2d 385, 387 (Iowa 1979) (“[E]ach decision must be made on

an individual basis, and no single factor . . . will be solely determinative.”).

       The court considered Spurgeon’s age of twenty-six, disagreeing with

defense counsel that this age justified lenient treatment as a “youthful offender.”

The court acknowledged Spurgeon “did well on pretrial supervision” but noted the

crime he committed was a felony and the fact he committed the crime for profit

rather than personal use did not change the illegal nature of the activity. The

court also considered Spurgeon’s receipt of a deferred judgment for a prior

crime. In the court’s view, Spurgeon did not “learn a lesson from” his successful

completion of probation in that case. See State v. Mensah, 424 N.W.2d 453, 456

(Iowa 1988) (“Mensah’s failure to learn his lesson from his former involvement

with the law bore directly on his prospect for successful rehabilitation without

more severe sanction.”). Finally, the court gave little credence to Spurgeon’s

newly-expressed desire to obtain a high school degree, pointing out that

Spurgeon failed to pursue the goal up to this point.
                                         3



      We conclude the court appropriately exercised its discretion in accepting

the State’s recommendation of a suspended sentence over the defense’s

recommendation of a deferred judgment. See State v. Wright, 340 N.W.2d 590,

593 (Iowa 1983) (“Discretion encompasses a range of reasonable choices upon

which individual judges may differ.”).   Discerning no abuse of discretion, we

affirm Spurgeon’s sentence.

      AFFIRMED.